Title: Enclosure: François D’Ivernois’s Third Letter on the Genevan Revolution, 4 October [1794]
From: Ivernois, François d’
To: Jefferson, Thomas



François D’Ivernois’s Third Letter on the Genevan Revolution

London Octr. 4th. [1794]

The Symptoms of mildness which the Revolution of Geneva seemed to assume, have soon given place to it’s original character, viz that of pillage. Scarcely had the conspiracy of the Montagnards been discovered; Scarcely had the Revolutionary Tribunal been compelled to punish it’s authors (who declared before they went to punishment, that they had done nothing which their very judges had not instigated, ordered and directed them to do). Scarcely indeed had this Tribunal got rid of that faction which alarmed them by threatning to make the fruits of the pillages of the Genevese Revolution pass into the hands of the French, than they began afresh these same pillages with an activity quite new, in directing them more particularly against the class of Merchants, whom they had lately denounced as being richer and more avaricious than the Aristocrats. It is true that in this third scene, the blood of innocent men has not been shed, and that three of them condemned to death for the purpose of seizing on their property have undergone this sentence only in effigy on account of their absence. But four or five hundred heads of families have not the less been included in a new list of confiscations, proscriptions and imprisonments.
Thus the scourge of this terrible revolution has already reached and struck about a thousand Citizens, that is to say more than the half of the general assembly of the people such as it was composed two years ago, when a thousand natives and nearly as many strangers were associated! In the mean time though the fourth part, and the worthiest of it’s actual members, have been thus excluded, such are the fears of their oppressors on the true sentiments of the majority of the three thousand remaining members of that assembly, that they dare the less convoke it, as votes are given by a secret ballot. They have provisionally reimplaced it by 23 Revolutionary clubs, where the votes are given publicly, and where those alone for whom tranquillity is become a state of violence dare to give theirs, their boldness increasing there in proportion to the discouragement of the most honest.
These 23 little deliberating Republics meet every day, and make sometimes separately sometimes collectively the most contradictory proposals.
The fluctuation of this new democracy is inexpressible. Some times it permits those artists condemned to imprisonment in their own houses to go out three times a day to attend their avocations; and soon after recalls this permission. At other times wishing openly for the depopulation of Geneva it allows the inhabitants who have not been brought to trial to depart with their moveable effects; the next day, astonished at the croud of emigrants, and the quantity of goods which they had carried off the day before, it again forbids the departure of any inhabitant as well as of every kind of specie, merchandize &c.
The grand question which still divides their minds, is that of allowing the administration of the Republic either to the Revolutionary Tribunal, or to the Syndics and Council, which this Tribunal has lately dispossessed, just as the former had dispossessed the legitimate and constitutional administration in 1792.
To induce the Revolutionists to believe that although stigmatized by all their  neighbours, they have still at a distance allies, and approvers of their enormities; The authors of these crimes have ordered for the 1st: of Septr: a civic festival, in which to take advantage of the compliment which the French Convention has lately payed to Geneva in placing it’s colours beside those of the united states; They have displayed with pomp the American flag, for the purpose of lulling the Genevese in the sweet delusion that they are still worthy of being compared and associated to the Republic of the new world. It is true that at this show one could read in marked characters on the countenances of the Spectators, and assistants, shame and remorse. But what are we to expect from a people to whom no other virtue remains in appearance but that of discovering such remorse, and no other courage but that of surmounting it?
One Trait more will suffice to finish the picture of their misfortunes: it is that the french the instigators of all these convulsions and plunder, dissatisfied either in not having been able to collect the fruits for themselves, or in having been so far surpassed in their Revolutionary career, pretend at this moment some compassion for the Genevese! They have written to their disorganizers to persuade them to put an end to this scandalous and useless tragedy!
Whether these will persevere in prolonging it, or drop the curtain for a while; the fate of this little Republic is no longer doubtfull. If the Revolution of france is triumphant, Geneva already entirely surrounded by its territory is inevitably condemned to become a french city: Or if even by a miracle, it should escape that destiny, and its virtuous citizens should extricate themselves from their actual oppression, they would nevertheless be forced contrary to their inclinations, to let themselves roll in the orbit of the great Planet to the Revolutions of which Geneva has suffered herself to be attached as a satellite.
After these last consequences of a first step towards the Revolutionary doctrine, one may trace its source, its current and its overflowings from the moment when it announced itself with mildness by the modest and innocent tittle of Citizen which its partisans adopted among themselves; up to the period, when after having succeeded in proclaiming the equality of rights, they found out the art of extending that equality of rights, even over the fortunes of those who did not think as they did, and when after having disarmed them without resistance, they plundered banished and put them to death. Such are the late ravages which this Doctrine has introduced into Geneva!
There was not however in that small and interesting Republic, either abuses to correct or reforms to operate, nor even priviledged Classes to excite jealousy, since the Genevan Laws at no time acknowledged nobility, even among families the most ancient and the most opulent. It must also be observed that the  ancient Government whose members have been so cruelly pursued and persecuted had always shown in the administration of justice and of the finances a purity against which even the spirit of faction had never raised any doubts; and that the exact public œconomy of the administrators could only be compared to their personal disinterestedness. It was so much so in fact, that their successors in seizing on their places, began to double and triple their salaries; and it seems that they have not yet found them sufficient, since in the course of the last six weeks there has been an expenditure of the public treasure or rather a dilapidation of about £40,000 St.
Two great and important truths arise from this afflicting picture.
The 1st. That at all times, when this new Revolutionary Doctrine shall find its way into a free state, it will make more havock than in any other, because such a state will have nothing more to adopt of it than its excesses.
2dly. That a free people are nevertheless the most exposed to this dreadful storm, since we are able to judge that that which has driven the Genevese into the open sea, is precisely what ought to have fixed them at anchor, that is to say, the conformity of their democratic Constitution with that which the trench have been establishing.

   
   The french have among other things given orders or granted permission to print in the public papers of Paris, the eloquent Proclamation of the Great Council of Berne, which throws out a particular stigma against the Genevese Revolution: And the Deputy of the Convention who is lately arrived on the frontiers of swisserland expressed himself nearly on the same manner on this subject.



   
   One of the fundamental laws of the Constitution of Geneva runs so. Let any member of this commonwealth be satisfied with the rank of Citizen without aspiring to any superiority or preeminence whatsoever above his fellow citizens except where public office entitles him and requires it. Such was the base of the very first foreign Constitution against which the french have armed themselves: such was the Constitution, which under the imputation of aristocracy, they previously attacked with open force and afterwards by intrigues, and which they have at last overwhelmed in one common ruin with the people whose prosperity it had so much advanced.



